Title: From George Washington to Major General Horatio Gates, 28 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Middlesex County [N.J.] 28 June 1778.6 O’clock A.M.
                    
                    I received your favor of the 24th Instant, last night.
                    I wish the corps of foreigners you mention could be posted in a less exceptionable place. I leave it to you to take such measures as you may think most expedient in the present case.
                    In my letter of yesterday I pointed out the situation of the two armies. This morning at 4 O’clock the enemy began to move—we are following them fast—and mean to harrass them as much as possible. I am Sir your obt and very hble servt
                    
                        Go: Washington
                    
                